Case 2:19-cv-07818-CBM-RAO Document 1-1 Filed 09/10/19 Page 1 of 5 Page ID #:20




         EXHIBIT A
Case 2:19-cv-07818-CBM-RAO Document 1-1 Filed 09/10/19 Page 2 of 5 Page ID #:21




                        EXHIBIT A - Registered Copyrights
  Title            Copyright       Copyright    Packaging     Packaging   Platform
                   Reg. Number     Reg. Date    Copyright     Copyright
                                                Reg. Number   Reg. Date

      Animal       PA 1-976-623    10/26/2015                             Nintendo 3DS
     Crossing:
   Happy Home
   (3DS) US A/V

   Donkey Kong     PA 1-863-721    08/22/2013                             Nintendo 3DS
     Country
    Returns 3D

    Kid Icarus:    PA 1-814-963    06/22/2012   VA 1-821-744 06/21/2012   Nintendo 3DS
     Uprising

      Luigi's      PA 1- 845-421   06/26/2013                             Nintendo 3DS
     Mansion:
    Dark Moon
      (Luigi
    Mansion 2)
   (3DS) US A/V

   Mario Kart 7    PA 1-808-564    02/29/2012   VA 1-811-096 02/24/2012   Nintendo 3DS
   (3DS) US A/V

    New Super      PA 1-828-001    11/19/2012   VA 1-839-664 11/16/2012   Nintendo 3DS
   Mario Bros. 2
     US A/V

    Star Fox 64    PA 1-866-862    09/23/2013   VA 1-915-689 09/16/2013   Nintendo 3DS
   3D (3DS) US
       A/V

    Super Mario    PA 1-807-481    02/17/2012   VA 1-811-081 02/10/2012   Nintendo 3DS
      3D Land
   (3DS) US A/V

  The Legend of    PA 1-940-271    04/27/2015   VA 1-957-048 04/24/2015   Nintendo 3DS
     Zelda:
    Majora's
   Mask 3D US
      A/V




 145056644.2
                                                                             EXHIBIT A
                                                                               Page 19
Case 2:19-cv-07818-CBM-RAO Document 1-1 Filed 09/10/19 Page 3 of 5 Page ID #:22




  Title            Copyright      Copyright     Packaging     Packaging   Platform
                   Reg. Number    Reg. Date     Copyright     Copyright
                                                Reg. Number   Reg. Date

  The Legend of    PA 1-879-107   02/18/2014    VA 1-897-122 02/14/2014   Nintendo 3DS
  Zelda: A Link
    Between
  Worlds (3DS)
     US A/V

  Arms (NX) US     PA 2-038-228   06/16/2017                                Nintendo
   A/V & Pkg                                                                 Switch

  Captain Toad:    PA 2-138-114   10/05/2018                                Nintendo
    Treasure                                                                 Switch
  Tracker (NX)
       US

    Splatoon 2     PA 2-047-788   08/11/2017                                Nintendo
   (NX) US A/V                                                               Switch
      & Pkg

   Super Mario     PA2-062-889    11/10/2017                                Nintendo
   Odyssey (NX)                                                              Switch
     US A/V

   Super Mario     PA 2-140-681   12/11/2018                                Nintendo
  Party (NX) US                                                              Switch
    A/V + Pkg

    Mario Kart     PA 1-108-898   07/05/2002                               Game Boy
   Super Circuit                                                            Advance
    (AGB) US

   Super Mario     PA 1-208-068   08/05/2002    VA 1-153-334 08/05/2002    Game Boy
     Advance                                                                Advance
  (AGB) US A/V

  The Legend of    PA 1-276-015   12/17/2003                               Game Boy
  Zelda: A Link                                                             Advance
    to the Past
  (Four Swords)

   Super Mario      PA 934-168    05/28/1999                               Game Boy
   Bros. Deluxe                                                              Color
    (CGB) US



                                          -2-
 145056644.2
                                                                             EXHIBIT A
                                                                               Page 20
Case 2:19-cv-07818-CBM-RAO Document 1-1 Filed 09/10/19 Page 4 of 5 Page ID #:23




  Title           Copyright       Copyright     Packaging     Packaging   Platform
                  Reg. Number     Reg. Date     Copyright     Copyright
                                                Reg. Number   Reg. Date

  The Legend of   PA 1-043-401    08/09/2001                               Game Boy
  Zelda: Oracle                                                              Color
   of Seasons

   Super Mario     PA 532-077     08/21/1991                               Game Boy
   Land (DMG)
     JP A/V

   Super Mario     PA 596-913     01/13/1993                                Game Boy
    Land 2: 6
     Golden
     Coins...

    Mario Kart    PA 1-393-510;   07/13/2007    VA 1-398-709 03/14/2007    Nintendo DS
    DS (DS) US    PA 1-381-605    04/13/2007
       A/V


    New Super     PA 1-393-515;   07/16/2007    VA 1-424-400 07/15/2007    Nintendo DS
   Mario Bros.    PA 1-393-465    07/16/2007
   (DS) US A/V

   Super Mario     PA 788-138     10/23/1996                               Nintendo 64
       64

  The Legend of    PA 941-058     03/08/2001                               Nintendo 64
     Zelda:
    Majora's
  Mask US A/V

    Mario Bros.    PA 178-079     07/19/1983                                Nintendo
                   PA 547-467     10/10/1990                              Entertainment
                                                                             System


   Super Mario     PA 273-028     01/17/1986                                Nintendo
      Bros.        PA 547-457     10/10/1990                              Entertainment
                                                                             System

   Super Mario     PA 427-614     05/08/1989                                Nintendo
     Bros. 2       PA 547-456     10/10/1990                              Entertainment
                                                                             System


                                          -3-
 145056644.2
                                                                             EXHIBIT A
                                                                               Page 21
Case 2:19-cv-07818-CBM-RAO Document 1-1 Filed 09/10/19 Page 5 of 5 Page ID #:24




  Title            Copyright      Copyright     Packaging     Packaging   Platform
                   Reg. Number    Reg. Date     Copyright     Copyright
                                                Reg. Number   Reg. Date

   Super Mario      PA 454-812    03/16/1990                                Nintendo
     Bros. 3        PA 563-455    08/02/1991                              Entertainment
                                                                             System

    Zelda II -      PA 427-613    05/05/1989                                Nintendo
   Adventure of     PA 547-465    10/10/1990                              Entertainment
      Link                                                                   System




   Super Mario      PA 712-595    05/27/1994                                  Super
    All Stars +                                                             Nintendo
   Super Mario      PA 576-039    07/27/1992                              Entertainment
      World                                                                  System

  Super Mario       PA 576-039    07/27/1992                                  Super
  World (SNES)                                                              Nintendo
    US A/V                                                                Entertainment
                                                                             System

  The Legend of     PA 576-040    07/27/1992                                  Super
  Zelda A Link                                                              Nintendo
   to the Past                                                            Entertainment
                                                                             System

     Animal        PA 1-750-646   02/07/2011    VA 1-759-392 02/03/2011       Wii
  Crossing: City
      Folk

   Mario Party 9   PA 1-791-804   05/14/2012    VA 1-821-749 06/08/2012       Wii
   (Wii) US A/V

   Super Mario     PA 2-012-550   12/23/2016                                  iOS
   Run (IOS) US
       A/V




                                          -4-
 145056644.2
                                                                             EXHIBIT A
                                                                               Page 22
